Name: Commission Implementing Decision (EU) 2016/701 of 4 May 2016 amending Decision 2007/453/EC as regards the BSE status of France (notified under document C(2016) 2600) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Europe;  health;  agricultural activity
 Date Published: 2016-05-11

 11.5.2016 EN Official Journal of the European Union L 121/22 COMMISSION IMPLEMENTING DECISION (EU) 2016/701 of 4 May 2016 amending Decision 2007/453/EC as regards the BSE status of France (notified under document C(2016) 2600) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the third subparagraph of Article 5(2) thereof, Whereas: (1) Regulation (EC) No 999/2001 provides that Member States, third countries or regions thereof (countries or regions) are to be classified according to their bovine spongiform encephalopathy (BSE) status into one of three categories: negligible BSE risk, controlled BSE risk and undetermined BSE risk. (2) The Annex to Commission Decision 2007/453/EC (2) lists countries or regions according to their BSE status. (3) The World Organisation for Animal Health (OIE) plays a leading role in the categorisation of countries or regions according to their BSE risk. (4) On 26 May 2015, the OIE General Assembly adopted Resolution No 21 on the Recognition of the BSE Risk Status of Member Countries (3), which recognised France as having a negligible BSE risk status. On 4 August 2015, Decision 2007/453/EC was amended by Commission Implementing Decision (EU) 2015/1356 (4) to reflect the negligible BSE risk status of France, and other countries, in EU law. (5) On 24 March 2016, France notified the Commission, the other Member States and the OIE of the detection of a case of classical BSE, in a bovine animal in France that was born in April 2011. (6) According to Article 11.4.3 of the OIE Terrestrial Animal Health Code (5), one of the conditions for granting and maintaining the negligible BSE risk status of a country is that, if there has been a classical BSE indigenous case in the country, every classical BSE indigenous cases was born more than 11 years ago. Therefore, following the notification by France confirming a case of classical BSE in a 5-year-old bovine animal, the OIE Scientific Commission for Animal Diseases suspended the negligible BSE risk status of France, as recognised by Resolution No 21, and reinstated France's previous status as a country with a controlled BSE risk, with effect from 25 March 2016. (7) To reflect that decision, the list of countries in the Annex to Decision 2007/453/EC should therefore be amended. (8) Decision 2007/453/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/453/EC is amended as follows: (1) the entry  France is deleted in Part A. Countries or regions with a negligible BSE risk; (2) the entry  France is inserted in Part B. Countries or regions with a controlled BSE risk, after  Spain and before  Lithuania. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 May 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. (2) Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84). (3) http://www.oie.int/fileadmin/Home/eng/Animal_Health_in_the_World/docs/pdf/2015_A_RESO_R21_BSE.pdf (4) Commission Implementing Decision (EU) 2015/1356 of 4 August 2015 amending Decision 2007/453/EC as regards the BSE status of Cyprus, the Czech Republic, France, Liechtenstein and Switzerland (OJ L 209, 6.8.2015, p. 5). (5) http://www.oie.int/international-standard-setting/terrestrial-code/access-online/